Title: To George Washington from Samuel Huntington, 12 September 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia September 12. 1780
                        
                        By the Acts of Congress of the 8 & 11. Instant enclosed, your Excellency will be informed of the
                            Measures Congress have recommended at present to reinforce, and supply Provisions for, the southern Army.
                        You will please to observe by the latter, the Expediency of immediately sending forward to the southern Army
                            a Corps of Artillery and Reinforcement of Cavalry & is referred to the Commander in Chief.
                        Since the enclosed Acts were passed, your Despatches of the 8. & 9. Instant have been received this Day and
                            will claim the earliest Attention of Congress. I have the Honor to be with the highest Respect your Excellency’s mos.
                            humble & obedient Servant
                        
                            Saml Huntington President

                        
                    